                                                                                filed
 UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK                                           ^ SEP 6 2010
                                                         X
                                                                       BROOKLYN OFFICE^
SHERWIN WILSON,

                                    Plaintiff,               ORDER ADOPTING REPORT
                                                             AND RECOMMENDATION
                       - against-

CITY OF NEW YORK,et ai.                                      18-CV-07301-AMD-LB


                                     Defendants.

                                                         X
ANN M.DONNELLY,United States District Judge:

        On December 21, 2018, the plaintiff, Sherwin Wilson, commenced this action against the

City of New York, the New York Police Department, and multiple named and unnamed police

officers. (ECFNo. 1.) The plaintiff requested leave to amend his complaint on May 20,2019

(ECF No. 20), and filed his proposed amended complaint about a week later(ECF No. 22). The

proposed amended complaint added factual allegations and sought to add an additional

defendant, Dominick Martinez-Nunez. (M)

        On July 11, 2019, United States Magistrate Judge Lois Bloom issued a Report and

Recommendation in which she recommended that the Court grant the plaintiff leave to amend to

supplement his factual allegations but deny leave to amend to add Mr. Martinez-Nunez as a

defendant. (ECF No. 27.) No objections have been filed to the Report and Recommendation,

and the time for doing so has passed.'




'On July 22, 2019, the plaintiff moved for an extension of time to respond to the Report and
Recommendation. (ECF No. 28.) The Court granted the motion and directed the parties to file written
objections, if any, to the Report and Recommendation by August 26, 2019. On August 22, 2019, the
plaintiff filed an affirmation with the Court stating that he had no objections. (ECF No. 29.)
       In reviewing a Report and Recommendation,a district court"may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge." 28

U.S.C. § 636(b)(1)(C). Where, as here, no party has objected to the magistrate judge's

recommendation,"a district court need only satisfy itselfthat there is no clear error on the face of

the record." Urena v. New York, 160 F. Supp. 2d 606,609-10(S.D.N.Y. 2001)(quoting Nelson

V. Smith,618 F. Supp. 1186,1189(S.D.N.Y. 1985)).

       1 have carefully reviewed Judge Bloom's well-reasoned Report and Recommendation for

clear error and find that there is none. Accordingly, 1 adopt the Report and Reconmiendation in

its entirety. The plaintiff is directed to serve and file an amended complaint in accordance with

this order by October 3, 2019.


SO ORDERED.




                                                           s/Ann M. Donnelly
                                                               [. Donnelly
                                                        Uiadted States District Judge

       Dated: Brooklyn, New York
              September 5,2019
